Citation Nr: 9931484	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-10 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder.

2.  Entitlement to an increased rating for calluses of the 
left foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
calluses of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1971.  In a February 1998 rating action, the RO denied 
service connection for bipolar disorder and denied an 
evaluation in excess of 10 percent for calluses of both feet.  
The veteran appealed both decisions.  In a September 1998 
Supplemental Statement of the Case (SSOC), the RO determined 
that the veteran's calluses of both feet should be rated 
independently.  As such, the RO assigned a noncompensable 
rating for the veteran's veteran's right foot calluses and a 
10 percent rating for the veteran's left foot calluses. 

The veteran was afforded a hearing before an RO hearing 
officer in July 1998.  A transcript of the hearing is of 
record.  In his July 1998 substantive appeal (Form 9) to the 
Board of Veterans' Appeals (Board), the veteran requested a 
hearing before a Member of the Board at the RO.  In a 
subsequent Form 9 dated in September 1998, the veteran 
clarified that he wanted a hearing before a Member of the 
Board in Washington, D.C.  In a February 1999 letter, the 
veteran's representative stated that the veteran wanted to 
cancel the hearing which was set for a date in February 1999.   


FINDINGS OF FACT

1.  The veteran has not submitted evidence to justify a 
belief by a fair and impartial individual that his claim for 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder, is plausible.

2.  The veteran's calluses of the left foot are manifested by 
complaints of pain and require debridement and application of 
medication.

3.  The veteran's calluses of the right foot are manifested 
by complaints of pain and require debridement and application 
of medication.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for an 
acquired psychiatric disorder, to include bipolar disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2.  The criteria for a rating in excess of 10 percent for 
calluses of the left foot have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.118, Diagnostic Codes 5284, 7803, 7804, 7819 (1999).

3.  The criteria for an evaluation of 10 percent for calluses 
of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Codes 5284, 7803, 7804, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Pre-service mental health treatment records dated from 1960 
to 1961 reveal that the veteran was diagnosed with passive 
aggressive personality disorder.

A review of the service medical records reveals that that on 
report of medical history for entrance examination, the 
examiner noted that the veteran used to see a psychiatrist 
for depression and worry.  Psychiatric evaluation was noted 
to be normal, and, it was indicated that a neuropsychiatric 
consultation revealed no disqualifying defects.  In an April 
1970 treatment record, the veteran was referred to the mental 
health clinic for anxiety.  It was further noted in June 1970 
that the veteran appeared anxious.  No acquired psychiatric 
disorder was diagnosed on either occasion.  The discharge 
examination was negative for any findings or diagnoses of any 
psychiatric disorder.

The veteran was hospitalized by the VA from September 1991 to 
October 1991 for treatment of drug dependency and alcohol 
dependency.  Clinical findings revealed that the veteran was 
moderately depressed.  There was no diagnosis of an acquired 
psychiatric disorder.

The veteran was hospitalized at a VA hospital from January 
1994 to February 1994.  The diagnoses included bipolar 
disorder.  

The veteran was afforded a VA psychiatric examination in 
March 1995, the purpose of which was to determine non-service 
connected pension for bipolar affective disorder.  The 
diagnoses included bipolar affective disorder, mixed type.

The veteran was hospitalized at a VA hospital from February 
to March 1997.  The diagnoses included bipolar disorder, 
depressed type.  

VA outpatient treatment records dated from September 1996 to 
December 1997 reveal that the veteran was seen with 
complaints of calluses to both feet.  In  September 1996, it 
was noted that the veteran had several areas of calluses on 
his feet.  In December 1996, chronic calluses were found with 
deep lesions.  The feet were warm, moist, and clean.  The 
lesions were debrided.  It was also noted in December 1996 
that the veteran had a bipolar disorder.  In July 1997, the 
veteran complained of pain in his left foot due to calluses.  
There were more calluses on the left foot than the right 
foot.  In September 1997, the veteran complained of left foot 
pain and painful calluses.  It was noted that the veteran 
wore special shoes and molded inserts.  Examination of the 
feet revealed no loss of protective sensation.  There was 
callous buildup of the left and right feet.  The calluses 
were trimmed.  In a subsequent treatment record in September 
1997, the veteran was seen for callous buildup.  He stated 
that he was advised to undergo surgery for the calluses.  
Modification of his special shoes and inserts were 
recommended.  In an October 1997 VA outpatient record, it was 
noted that the veteran had large plantar callous under the 
left 4th metatarsal.  In December 1997, calluses of both feet 
were trimmed.  

The veteran was afforded a VA orthopedic examination in 
December 1997.  The veteran provided a history of painful 
feet.  He stated that he wore special shoes and inserts.  The 
pain was stable and did not flare-up.  The condition of his 
feet did not affect his occupation or daily activities.  On 
examination, there was full range of motion of the toes, 
bilaterally.  No significant pain was noted presently.  There 
was no fatigue, weakness, or lack of endurance.  There was no 
tenderness or instability.  Gait was good.  No functional 
limitations were noted.  There were calluses on both great 
toes, over the first metatarsal phalangeal joints on both 
feet, and on the heel of the right foot.  Posture was good in 
all planes.  The diagnosis was painful feet with calluses.  

The veteran was afforded a hearing before an RO hearing 
officer in July 1998.  He testified initially that he has 
pain in both of his feet with the left foot being worse than 
the right foot.  He takes medication daily to help ease the 
pain.  He receives treatment at a VA hospital where his nails 
and calluses are trimmed on a regular basis.  The veteran 
then testified that he was seen during service with 
complaints of depression and anxiety.  He also stated that he 
can't keep a job because of his bipolar disorder.

II.  Analysis

A.  Service Connection for an Acquired Psychiatric Disorder

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim 
because such development would be futile.  38 U.S.C.A. §  
5107(a); Murphy v. Derwinski,
1 Vet. App. 78 (1990).  As will be explained below, the Board 
finds that his claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  Where a psychosis becomes manifest 
within one year after discharge from service to a compensable 
degree, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

It should be noted that all three requirements of Caluza must 
be satisfied in order to establish a well-grounded claim.  In 
this case, there is current evidence of a bipolar disorder.  
Thus, the first Caluza requirement to establish a well-
grounded claim is met.  The second Caluza requirement is also 
met since the veteran is competent to state that he had 
psychiatric symptoms in service.  Additionally, the service 
medical records show that he had anxiety in service.  
However, there is no medical opinion of record linking the 
current diagnosis of bipolar disorder to the psychiatric 
symptoms in service.  Thus, the third Caluza requirement is 
not met.  The evidence of record in this case reveals pre-
service treatment for a personality disorder.  Service 
connection may not be granted for a personality disorder.  
38 C.F.R. § 3.303(c) (1999).  There was no diagnosis of any 
acquired psychiatric disorder during service.  There was no 
diagnosis of a psychosis within the first post service year.  
And, as noted above, the currently diagnosed psychosis has 
not been linked by medical opinion to service.  As such, the 
Board finds that the veteran's claim for service connection 
for an acquired psychiatric disorder, to include bipolar 
disorder is not well-grounded, and the appeal must be denied.

B.  Increased Ratings for Calluses of the Left and Right Feet

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if the veteran asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran 
has asserted that his calluses of the right and left feet are 
worse than currently evaluated, and he has thus stated a 
well-grounded claim.

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely-related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In that respect, the veteran's 
calluses of the right and left feet are rated by analogy to 
benign new growths of skin, which Diagnostic Code 7819 
provides are to be rated as scars, disfigurement, etc.  
Accordingly, scars not involving the head, face, or neck are 
rated under Diagnostic Codes 7803 and 7804.  A superficial 
scar, poorly nourished with repeated ulceration, warrants a 
10 percent evaluation under Diagnostic Code 7803.  A tender 
and painful superficial scar warrants a 10 percent rating 
under Diagnostic Code 7804.  The calluses of the right and 
left feet may also be evaluated by analogy to the residuals 
of a foot injury.  A 10 percent rating is provided when a 
foot disorder is productive of moderate disability.  A 20 
percent rating is provided when there is a moderately severe 
foot disability and a 30 percent rating is provided when 
there is severe foot disability.  Diagnostic Code 5284.   

With regard to the calluses of the left foot, 10 percent is 
the maximum schedular evaluation that the veteran can receive 
under either Diagnostic Code 7803 or 7804.  Clinical findings 
show that the calluses are painful and require the veteran to 
wear custom shoes and molded inserts.  The calluses require 
debridement and application of medication.  As will be 
explained below, a rating in excess of 10% for calluses of 
the left foot is not warranted.

With regard to the right foot, the Board finds that a 10 
percent rating is warranted under Diagnostic Code 7804.  The 
veteran wears custom shoes and molded inserts for calluses of 
the right foot as well as for calluses of the left foot.  The 
calluses of the right foot also require debridement and 
application of medication and are at times painful.  

The Board further notes that there is no medical evidence to 
indicate that the calluses of either foot produce moderately 
severe foot disability pursuant to Diagnostic Code 5284.  The 
VA examiner specifically stated that no functional 
limitations were noted.  There was no fatigue, weakness, or 
lack of endurance.  The Board thus concludes that a rating in 
excess of 10 percent for either the left foot calluses or the 
right foot calluses is not warranted.            



ORDER

1.  Evidence of a well-grounded claim not having been 
submitted with respect to the issue of service connection for 
an acquired psychiatric disorder, to include bipolar 
disorder, is denied.

2.  An increased rating for calluses of the left foot is 
denied.

3.  An increased rating to 10 percent for calluses of the 
right foot is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

